IN THE COURT OF CRIMINAL APPEALS
                   OF TEXAS

                NOS. WR-82,711-01; WR-82,711-02; WR-82,711-03



                   EX PARTE ERIC CLINTON BIRD, Applicant



            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. F-2006-2125-E; F-2006-2126-E; F-2006-2127-E
           IN THE 367TH DISTRICT COURT FROM DENTON COUNTY

      Y EARY, J., filed a dissenting opinion.

                                     OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 3, 2016
DO NOT PUBLISH